Per Curiam.
— Precedents cannot help us to arrive at the testator’s meaning in a case like this. It must be drawn from his words, and the context of the whole will. Payment of the debt was to be made by Seaton, “when entirely convenient to him, free from any charge of interest.” Had the testator meant that the debt was to come out of the legacy, he would have said so; for it appears from his language in other bequests, that he knew how to speak with precision. It seems he spoke in general terms, because Seaton’s necessities might have made the defalcation of the debt from his legacy much more than inconvenient to him. It is evident that the testator considered him to be a needy man, and meant to relieve him. Had he meant to give him a legacy less the amount of the debt owing to him, what was the use of saying the debt should not bear interest ? A legacy given in payment of a debt bears interest from the death, in order to counter*261balance the interest on the debt, and work an immediate extinguishment of it. It clearly seems to have been intended that Seaton should be under no obligation to pay at all. The object was to relieve him from embarrassment, making him the judge of its accomplishment, and leaving the rest to his conscience. Coinciding with the judge on the ground taken by him, it is unnecessary to consider whether it is too late to extricate Mr. Grant from the difficulty into which he brought himself by the perilous step of settling a joint account.
Decree affirmed.